OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objections – Specification
 
(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II) 
Specifically:
1. Reproduction 1.1 is described only as “perspective”, however reproduction 1.8 is described as “back perspective view”. The descriptions should be amended for consistency and clarity.
2. The description of reproduction 1.9 is referred to only as “enlarged”, with no mention of the angle of view being shown.
3. The term “reference view” has no meaning in United States Design Patent practice, and lacks clarity regarding the drawing disclosure. The drawing view is described in both the feature statement and in the drawings as being a second front perspective showing the web cam feature in an extended or “popped up” configuration. 
For clarity and consistency, the descriptions of the reproductions should be amended. Suggested language follows:

--1.1 : Front perspective view
1.2 : Front view
1.3 : Back view
1.4 : Left view
1.5 : Right view
1.6 : Top view
1.7 : Bottom view
1.8 : Back perspective view
1.9 : Partial enlarged back perspective view, taken from circle 9 in reproduction 1.8
1.10 : Second front perspective view, showing the web cam feature in an extended position—
(Alternatively, the applicant may opt use the feature statement as a basis for amendment, as it contains sufficient detail and clarity.)

(2) The broken line statement is objected to as it fails to clearly describe the purpose of the broken lines included in the reproductions, and their relationship to the scope. Specifically, the broken lines statement only refers to a single type of broken line, whereas two different types of broken line with two distinct purposes are found in the drawing disclosure. Therefore for clarity, the broken line statement should be amended to specifically describe the purposes of each of the broken lines in the disclosure (MPEP § 1503.02 (III)):

--The dash-dash broken lines depict portions of the monitor for computer that form no part of the claimed design. The dot-dash broken lines in reproductions 1.8 and 1.9 are included for the purpose of illustrating the partial enlargements and form no part of the claimed design.--

Claim Rejection – 35 U.S.C. 112

The claim is rejected under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

The appearance of the claimed design is inconsistently disclosed, resulting in an inconsistent claim. Specifically, the support arm, monitor screen, and rear exhaust portions of the monitor are disclosed in reproductions 1.1 – 1.3 and 1.8 – 1.10 as having generally rectangular forms with four distinctly rounded corners and adjacent edges. (See illustrations for examples)

    PNG
    media_image1.png
    864
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    187
    471
    media_image2.png
    Greyscale


However in reproductions 1.4 – 1.7, the corners and adjacent edges of these features appear sharp and angular. This is due in part to the rigid angularity in the solid line disclosure, but and also to the straight line shading being used on these edges. This shading is applied in a perfectly vertical manner, crossing over surfaces which are described with curved solid lines and curved shading and contour lines in reproductions 1.1 – 1.3 and 1.8 – 1.10, and this causes these edges to appear sharp and angular. Furthermore, adjacent features (such as the attachments on the rear of the monitor) which are drawn with sharp edges in all views employ this same type of shading, further reinforcing the impression that all of these edges are meant to disclose a similar angularity. (See illustrations for examples)

    PNG
    media_image3.png
    717
    343
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    325
    848
    media_image4.png
    Greyscale

The applicant may overcome this rejection by amending the identified features for consistency in all views. This may be accomplished by amending the shading and contour lines, and if necessary the solid line disclosure. As the rounded appearance shown in reproductions 1.1 – 1.3 and 1.8 – 1.10 has substantially greater support in the disclosure and forms the basis of understanding of the appearance of the claim as a whole, it is recommended that reproductions 1.4 – 1.7 be amended for consistency with these views.
	
Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.

When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews

A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.



Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions



Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is 571-270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions and guidance, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Primary Examiner, Art Unit 2922